DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 9-11 and 14-18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is WIPO Publication WO 2016/143328 to Nonaka et al. cited in Information Disclosure Statement filed 25 September 2020 (herein Nonaka, U.S. Pre-grant Publication 2018/0038152 is being used as an English equivalent).  Nonaka teaches a pair of glass substrates 1, 2 arranged to face each other, a peripheral wall 31 having a frame shape and disposed between the pair of glass substrates, a partition 32, 321 provided to partition an internal space 1, surrounded with the pair of glass substrates and the peripheral wall, into a first space (i.e. the section below 321 in figures 2 and 3, denoted by 41) and a second space 42, an air passage 43 connecting the first space 41and the second space 42 together and an evacuation port 7 connecting the second space 42 to an external environment, the partition having a broader width (see figure 2 and 3) than the peripheral wall 31.  However, Nonaka is silent as to the number of time performing the partition forming step being greater than the number of times performing the peripheral wall forming steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783